Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Medical Editors: The Lancet Publishes Vasogen's ACCLAIM Results MISSISSAUGA, ON, Jan. 18 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today announced that The Lancet, a world-leading medical journal, will publish an article entitled 'Results of a non-specific immunomodulation therapy in chronic heart failure (ACCLAIM trial): a placebo-controlled randomised trial' in its January 19th issue (Lancet 2008; 371: 228-36). The article describes the results from Vasogen's 2,400-patient ACCLAIM trial of its Celacade(TM) system in patients with chronic heart failure. Celacade is designed to target the destructive chronic inflammation underlying the development and progression of chronic heart failure. The interpretation of the findings in The Lancet is that: "Non-specific immunomodulation (Celacade) may have a role as a potential treatment for a large segment of the heart failure population, which includes patients without a history of myocardial infarction (irrespective of their functional NYHA class) and patients within NYHA class II." While the ACCLAIM study did not meet its primary endpoint for the intent-to treat-population, this primary endpoint was met for two large pre-specified subgroups of patients. In the trial, Celacade was shown to significantly reduce the risk of death or cardiovascular hospitalization by 39% in the subgroup of 689 patients with NYHA Class II heart failure, and by 26% in the subgroup of 919 patients with no prior history of heart attack.
